I dissent. Subrogation is granted on equitable principles and should not be decreed unless all persons affected are made parties to the suit. It clearly appears that the State Bank of Springfield is vitally interested in the payment of the mortgage securing the $8,000 note in suit. This mortgage the defendant bank, by the extension agreement obtained from plaintiff, assumed and agreed to pay unconditionally. To determine whether defendant is equitably entitled to subrogation to the mortgage on payment of the mortgage debt, the circumstances under which it was given must be taken into account.
One Thorsten owned the land when he agreed to sell it to Reinertson and Anderson for $20,000. To accommodate the vendees, who evidently were unable then to pay the whole purchase price, the contract provided that the vendor should place a mortgage not to exceed $10,000 on the land, which mortgage the vendees agreed to assume and pay as part of the purchase price of $20,000. This mortgage was the result. As between the vendor and vendees it is clear that the latter, upon paying the mortgage debt, should not *Page 330 
have an assignment of the mortgage. As between them the land may not be resorted to to pay the $8,000, for if that is done the vendor will not obtain that much of the purchase price which the vendees agreed to pay. The State Bank of Springfield has succeeded to all of the vendors rights in the land and contract. The defendant bank derives no rights from the vendor; therefore it must have succeeded to that of the vendees only. If an assignment of the mortgage is now decreed to it and it should attempt to foreclose, it seems to me the State Bank of Springfield could enjoin the foreclosure and compel a satisfaction of the mortgage. But assuming, as the majority opinion does, that the equities between the two banks be left for future litigation, I do not think the defendant entitled to the advantage of now having an assignment of the mortgage decreed. If defendant desired equitable relief in this action, it was incumbent on it to cause all who might be affected by such relief to be matte parties. It failed to do so. The costs of this appeal should not be saddled on plaintiffs because of defendant's failure to bring in the parties affected by the equitable relief it sought. And, as above stated, in my opinion, had the State Bank of Springfield been made a party, its equity would have prevailed as against defendant, and the latter would not have been decreed an assignment of the mortgage.